Order entered April 4, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00253-CV

                               PAMELA D. TURNER, Appellant

                                                V.

  AMERICAN HOMES 4 RENT PROPERTIES TWO LLC, A DELAWARE LIMITED
                    LIABILITY COMPANY, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-07075-C

                                            ORDER
       The Court has been notified that a petition for bankruptcy has been filed in the United

States Bankruptcy Court concerning appellant Pamela D. Turner. Pursuant to 11 U.S.C. § 362,

further action in this cause is automatically stayed. See TEX. R. APP. P. 8.2

       Accordingly, for administrative purposes, this case is ABATED and will be treated as a

closed case. It may be reinstated on prompt motion by any party showing that the stay has been

lifted and specifying what further action, if any, is required from this Court. See TEX. R. APP. P.

8.3


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE